Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants’ amendment dated 10/04/2021 responding to the Office Action July 7th, 2021 provided in the rejection of claims 1-10 and 12-24.
2.	Claims 1, 14 and 20 are amended and claims 8 and 23 are canceled.

3.	This office action is based on Applicants' amendment filed on October 4th, 2021 and an interview conducted on 12/8/2021 with Applicants’ representative Attorney Umar R. Bakhsh (Reg. No. 67,307).

4.	Authorization for this examiner’s amendment was given in an interview with Attorney Umar R. Bakhsh (Reg. No. 67,307).
5.	Claims 1-5, 9-10, 12-16, 18-21 and 24 are allowed.
6.	Claims 6-7, 17 and 22 are canceled.
7.	The application has been amended as follows:

IN THE CLAIMS:

1.	(Currently Amended) A method for automatic installation and setting up of an instrument executed by a hardware processing device, the method comprising:
, wherein the instrument is a chromatography system, a filter system or a bioreactor;
            sending identification information of the instrument from the instrument to the service software system via the first communication interface;
           recognizing in the service software system at least one characteristic of the instrument by analyzing the identification information;
           based on said identification information, remotely creating by the service software system customized high level control software comprising parts of the control software needed for the instrument, wherein creating the customized high level control software comprises configuring predefined software components into an integrated software solution;
           determining one or more databases comprising data to be used with the customized high level control software;
          providing access to the data in the one or more databases to the customized high level control software;
           based on said identification information, sending to the instrument from the service software system a second communication interface, and low level control software components needed for local control of the instrument, installing and configuring in the instrument the low level control software components received from the service software system;
           providing access to the data in the one or more databases to the low level control software components;

         using the built-in control software in the instrument to access the high level control software that is customized for the instrument via the first, or a second communication interface, said built-in control software using the low level control software components to monitor and control the instrument; and
           central updating of the high level control software and low level control software components in the service software system by letting the service software system update the high level control software and low level control software components remotely.

2.	(Currently Amended) The method according to claim 1, wherein said method steps are performed in the hardware processing devices in the instrument, in the service software system and optionally also in the network. 

3.	(Previously Presented) The method according to claim 1, wherein the step of sending to the instrument from the service software system further comprises sending configuration settings needed for the instrument.

4.	(Previously Presented) The method according to claim 1, further comprising the steps:
a user connecting client software to the high level control software and/or the service software system in the network; and
controlling and monitoring the instrument through the client software by the user.

5.	(Previously Presented) The method according to claim 1, wherein the instrument is an instrument requiring software installed in one or more computer(s) that allows data storage, control and monitoring of the instrument.

6-7.	(Canceled)

9.	(Previously Presented) The method according to claim 1, wherein connecting the instrument to a service software system in a network is performed automatically when a user powers the instrument whereby an address to the service software system is pre-programmed in a connect software of the instrument.

10.	(Currently Amended) The method according to claim 1, wherein the at least one characteristic of the instrument recognized in the service software system is type of the instrument and/or capability of the instrument. 

12.	(Currently Amended) The method according to claim 1, further comprising the step of providing dedicated high level control software and optionally dedicated data from the data bases for the installation package available for download for the local control and monitoring of the instrument.


	subscription based software licensing;
	subscription based monitoring for service purposes; and/or
	remotely enabled trouble shooting.

14.	(Currently Amended) An instrument to be controlled and monitored by a user, wherein said instrument comprises:
identification information specific for at least one characteristic of the instrument, wherein the instrument is a chromatography system, a filter system or a bioreactor;
	built in control software; and 
	an instrument hardware processing device configured for performing the steps of:
		connecting the instrument to a service software system in a network via a first communication interface;
		sending said identification information of the instrument to the service software system via the first communication interface; 
		receiving from the service software system via the first or a second communication interface, low level control software components needed for the specific instrument, said low level control software components comprising parts of the control software needed for the specific instrument, wherein the low level control software components are remotely created by the service software system and are customized for the instrument, and wherein the instrument is permitted to access data in components;
		installing and configuring in the instrument the low level control software components received from the service software system; 
		starting the built in control software in the instrument; 
		connecting the built-in control software in the instrument to high level control software comprising parts of the control software needed for the specific instrument in the network via the first or second communication interface, said built-in control software using the low level control software components to monitor and control the instrument, and wherein the instrument is permitted to access the data in one or more databases comprising data to be used with the high level control software and wherein creating the high level control software comprises configuring predefined software components into an integrated software solution; and
central updating of the high level control software and low level control software components by letting the service software system update high level control software and low level control software components remotely.

15.	(Currently Amended) The instrument according to claim 14, wherein the instrument hardware processing device further is configured for receiving from the service software system configuration settings needed for the specific instrument.



17.	(Canceled)

18.	(Currently Amended) The instrument according to claim 14, wherein the instrument hardware processing device is configured for connecting the instrument to the service software system in the network automatically when a user turns the instrument on whereby an address to the service software system is pre-programmed in a connect software of the instrument.

19.	(Currently Amended) The instrument according to claim 14, wherein the instrument hardware processing device is configured for receiving software updates from the service software system.

20.	(Currently Amended) A service software system provided in a network comprising at least one hardware processing device configured for performing the steps of:
	receiving identification information of an instrument from the instrument via a first communication interface, wherein the instrument is a chromatography system, a filter system or a bioreactor;

	based on said identification information, remotely creating customized high level control software comprising parts of the control software needed for the specific instrument, wherein creating the customized high level control software comprises configuring predefined software components into an integrated software solution;
         determining one or more databases comprising data to be used with the customized high level control software;
         providing access to the data in the one or more databases to the customized high level control software;
	sending to the instrument from the service software system a second communication interface and low level control software components comprising parts of the control software needed for the specific instrument;
          providing access to the data in the one or more databases to the low level control software components; and
         central updating of the high level control software and low level control software components by letting the service software system update the high level control software and low level control software components remotely.

21.	(Currently Amended) The service software system according to claim 20, wherein said hardware processing device further is configured for sending configuration settings needed for the specific instrument to the instrument.

22.	(Canceled)

24.	(Currently Amended) The service software system according to claim 20, wherein said hardware processing device further is configured for providing dedicated high level control software and possibly data from dedicated data bases for the specific instrument into an installation package and make the installation package available for download for the local control and monitoring of the instrument.

Reason for Allowance
8.    Claim 1-5, 9-10, 12-16, 18-21 and 24 are allowed over the prior arts of record.
9.	Claims 1, 14 and 20 are amended including the limitations of claims 6 and 17.    The following is an examiner’s statement of reasons for allowance:

The cited references:
Kryzer et al. (US Pub. No. 2014/0331218 A1) discloses the firmware update module may check for updates from the firmware update service upon connection of a hearing instrument with the fitting software on the computing device…It may then contact the firmware update service in order to ascertain the latest firmware version.  If the firmware version stored in either the local storage of the computing device or on the hearing assistance device is out-of-date, the update module may cause the computing device to download the newest version of the firmware from the firmware update service  and wherein creating the high level control software comprises configuring predefined software components into an integrated software solution as recited in claim 14.
Arrouye et al. (US pub. No. 2013/0311986 A1) discloses the determination whether to install an application resource files can be based on predefined criteria, such as application resource file size, maximum total size of installed application resource files for the application, target application use, or application usage history.  If the operating system determines that the application resource file should be installed, then the operating system installs it – See paragraph [0121].  Arrouye further discloses the profile information can include resource access rights, such as software the user is permitted to use, maximum storage space, etc. The profile information can also include usage information, such as computing resources consumed, data storage location, security settings, personal configuration settings, etc. In some cases, the account database can reside on a database or server remote to cloud computing resources 120 such as servers 104 or database – See paragraph [0043].  Arrouye does not disclose the limitations based on said identification information, remotely creating by the service software system customized high level control software comprising parts of the control software needed for the instrument, wherein creating the customized high level control software comprises configuring predefined software components into an integrated software solution, determining one or more databases comprising data to be used with the customized high level control software, providing access to the data in the one or more databases to the customized high level control software, and providing access to the data in the one or more databases to the low level control software as recited in claims 1 and 20 and the limitations wherein the low level control software components are remotely created by the service software system and are customized for the instrument, and wherein the instrument is permitted to access data in one or more  and wherein creating the high level control software comprises configuring predefined software components into an integrated software solution as recited in claim 14.
Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, specific the limitations of:
… based on said identification information, remotely creating by the service software system customized high level control software comprising parts of the control software needed for the instrument, wherein creating the customized high level control software comprises configuring predefined software components into an integrated software solution, determining one or more databases comprising data to be used with the customized high level control software, providing access to the data in the one or more databases to the customized high level control software,… and providing access to the data in the one or more databases to the low level control software as recited in claims 1 and in combine with the limitation wherein the instrument is a chromatography system, a filter system or a bioreactor and in combination with  all other limitations/elements as claimed in claim 1. Such features in combination, render obviousness, are allowed over the prior art of record.

Regarding claim 14, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 14, specific the limitations of:
… wherein the low level control software components are remotely created by the service software system and are customized for the instrument, and wherein the instrument is permitted to access data in one or more databases comprising data to be used with the low level control software;… said built-in control software using the low level control software to monitor and control the instrument, and wherein the instrument is permitted to access data in one or more databases comprising data to be used with the high level control software and wherein creating the high level control software comprises configuring predefined software components into an integrated software solution as recited in claim 14 and in combine with the limitation wherein the instrument is a chromatography system, a filter system or a bioreactor and in combination with  all other limitations/elements as claimed in claim 14. Such features in combination, render obviousness, are allowed over the prior art of record.

Regarding claim 20, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 20, specific the limitations of:
… based on said identification information, remotely creating customized high level control software comprising parts of the control software needed for the specific instrument, wherein creating the customized high level control software comprises configuring predefined software components into an integrated software solution;  wherein the instrument is a chromatography system, a filter system or a bioreactor and in combination with  all other limitations/elements as claimed in claim 20. Such features in combination, render obviousness, are allowed over the prior art of record.
Claims 2-5, 9-10, 12, 15-16, 18-19, 21 and 24 are dependent upon claims 1, 14 and 20.  Since the independent claims 1, 14 and 20 are allowable, claims 2-5, 9-10, 12, 15-16, 18-19, 21 and 24, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the Issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukasawa et al. (US Pub. No. 2017/0160995 A1) discloses to allow an imaging instrument such as a printer device to be used by an information processing device such as a personal computer, a driver program for controlling the imaging instrument 
processing device, searches and acquires a driver program based on the collected information, and then installs the driver program – See paragraph [0005].
	Edson (US Pub. No. 2006/0271329 A1) discloses If the required instrument driver for the selected instrument is missing from the application development environment, the illustrative embodiment of the present invention retrieves the instrument driver from a remote location and installs the instrument driver in the 
application development environment without the involvement of the user – See Abstract.
	Suzuki (US Pub. No. 2019/0220268 A1) discloses a radio wave quality measurement unit (407) measures radio wave quality in a radio communication link with an embedded appliance in which firmware is installed.  A determination unit (406) determines whether update firmware (102) for update of the firmware is to be transmitted through the radio communication link to the embedded appliance or not, based on a measurement result of the radio wave quality measurement unit (407) – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192